Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 3/26/21.
Claims 1-10 are pending.
Claims 1-10 are allowed.

Drawings
The drawings were received on 3/26/21.  These drawings are acceptable.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, identifying a first register that is not used by any of the assembly instructions corresponding to the plurality of generation instructions by referring to the storage area; determining a second register of the first instruction set corresponding to the first register as a temporary register m each of the instruction sequences: and generating the instruction sequence that uses the temporary register as recited in independent claims 1, 9 and 10; further fail to teach when a destination register of the second assembly instruction is different from a source register of the first assembly instruction corresponding to the generation instruction and a source register of the second assembly instruction is different from the destination register, determining a register of the second instruction set corresponding to the destination register as a temporary register in the instruction sequence: and generating the instruction sequence that uses the 
	The closest cited prior art, Chang (US 2007/0055849) teaches a method for storing generation instructions in a storage area.  However, Chang (US 2007/0055849) fails to teach identifying a first register that is not used by any of the assembly instructions corresponding to the plurality of generation instructions by referring to the storage area; determining a second register of the first instruction set corresponding to the first register as a temporary register m each of the instruction sequences: and generating the instruction sequence that uses the temporary register as recited in independent claims 1, 9 and 10; further fail to teach when a destination register of the second assembly instruction is different from a source register of the first assembly instruction corresponding to the generation instruction and a source register of the second assembly instruction is different from the destination register, determining a register of the second instruction set corresponding to the destination register as a temporary register in the instruction sequence: and generating the instruction sequence that uses the temporary register as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196